Citation Nr: 0735265	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  06-30 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of cervical spine surgery at a VA facility on 
June 23, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to December 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2006 rating decision of the Cleveland, Ohio RO.  In July 
2006, the veteran appeared at a hearing before a Decision 
Review Officer (DRO).  In July 2007, a Travel Board hearing 
was held before the undersigned.  Transcripts of these 
hearings are associated with the claims file.  At the Travel 
Board hearing, the veteran submitted additional evidence with 
a waiver of RO initial consideration of such evidence.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The veteran claims that he has circulatory, orthopedic, and 
neurological problems of his upper and lower extremities as a 
result of cervical spine surgery performed at a VA facility 
on June 23, 2004.  He alleges that a rod put in his spine was 
inserted incorrectly and that a graft placed in his arm cut 
off the blood flow to his hands.  This was the second 
cervical spine surgery the veteran had undergone at VA.   

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.  For 38 U.S.C.A. § 1151 claims 
filed on or after October 1, 1997, as in this case, the 
veteran must show that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  In determining whether additional 
disability exists, VA compares the veteran's physical 
condition immediately prior to the surgery upon which the 
claim for benefits is based with the physical condition after 
the surgery.  38 C.F.R. § 3.361(b).  Hence, records 
concerning the veteran's pre-and post-surgery conditions and 
records generated in conjunction with the June 23, 2004 
surgery are critical to making a determination in the 
veteran's claim.  While the record contains some VA treatment 
records generated in connection with the veteran's June 2004 
surgery, it does not appear to include all relevant records, 
to include daily progress notes, nurses' notes, or reports of 
consultation.  Additionally, on October 2005 VA examination, 
the examiner indicated that he had reviewed electronic VA 
medical records and his report discusses several instances of 
VA treatment the veteran has received since June 2004; 
however, VA treatment records since June 2004 have not been 
associated with the claims file.  Such VA treatment records 
are constructively of record, pertinent to the claim, and 
must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
complete VA treatment records related to 
the veteran's June 23, 2004 VA surgery, 
specifically including records pertaining 
to the pre-service status of the veteran's 
cervical spine disability, surgery and 
hospital post-operative care, and complete 
records of follow-up treatment he 
received.  Records obtained should include 
all treatment records leading up to the 
surgery, any pre-surgery consultation 
reports, complete records of the 
hospitalization for the surgery in 
question, including all progress notes, 
nurses' notes, consultation reports, and 
all records of treatment/follow-up care 
and evaluations following the surgery, 
i.e., complete records of all VA treatment 
the veteran has received since June 2004.  

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

